DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of the species restriction of Fig. 8A-10D in the reply filed on 01/25/2022 is acknowledged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. US 10,608,171 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of .

    PNG
    media_image1.png
    459
    380
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 19-21, 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hineman et al. [US 2004/0264240 A1], “Hineman” in view of Yamagishi et al. [US 2009/0224300 A1], “Yamagishi.”

Regarding claim 19, Hineman discloses a method of fabricating a magnetic memory cell (Fig. 1 – 5, 6A-6B), the method comprising: 
forming a read lead layer (Fig. 2, 18) on the upper surface of the substrate (¶[0032] teaches metal conducting line 18, preferably copper or aluminum, has been formed on a substrate) and electrically coupled to the substrate;
 forming a plurality of memory element layers (Fig. 2, layers 14, 12, 16) such that at least one memory element layer is electrically coupled to the read lead layer (18); 
forming a hard mask layer (Fig. 2, 20) over the plurality of memory element layers (as shown in Fig. 1 there are a plurality of memory element); 
patterning the hard mask layer to form a hard mask pattern comprising a hard mask cap (Fig. 3, 20 and (¶[0034] after etching the hard mask cap if formed) positioned over the substrate; 
transferring the hard mask pattern (Fig. 3) to the plurality of memory element layers to form a memory element stack from the plurality of memory element layers, wherein the 
depositing an oxide layer (Fig. 4 also 6A, 22) over the hard mask cap and the memory element stack (¶[0033] teaches silicon oxide is deposited over the structure);
forming a trench (Fig. 6A, 28 ¶[0038]) above the hard mask cap and the memory element stack by etching the oxide layer until at least a top surface of the hard mask cap is exposed; 
removing the hard mask cap exposed via the trench to obtain a hole that is self-aligned with the memory element stack (¶[0013] and Fig. 6B shows the cap layer (20) is removed); 
depositing a seed layer in the hole (¶[0039] teaches the trench (28) may be lined with seed layers before being filled with metal); and 
filling the hole and the trench with conductive material (Fig. 6B, 30) to obtain a conductive structure that is self-aligned with the memory element stack  (as shown in Fig. 6B and ¶[0039]).
Hineman discloses the read lead line (18) and the process of forming the memory stack.    Hineman does not disclose forming a write word line and a landing pad in a substrate such that an upper surface of the write word line is below an upper surface of the substrate and the hard mask cap and memory element layers are positioned over the write word line, and forming a read lead layer on the upper surface of the substrate and electrically coupled to the landing pad.


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form a write word line and a landing pad within the substrate as taught in Yamagishi in the method of Hineman such that a write word line and a landing pad are formed in a substrate with the upper surface of the write word line  below the upper surface of the substrate and the hard mask cap and memory element layers are positioned over the write word line, and the read lead layer on the upper surface of the substrate and electrically coupled to the landing pad because having the MJT connected to the selection transistor will allow for the reading of data which is conducted by setting the selection 

Regarding claim 20, Hineman as modified claim 19, Hineman discloses forming the plurality of memory element layers (Fig. 1, 10) comprises: forming a pin layer (14); forming a tunnel oxide layer (12) on the pin layer (14); and forming a fixed layer (16) on the tunnel oxide layer (12).

Regarding claim 21, Hineman as modified claim 21, Hineman further discloses transferring the hard mask pattern comprises transferring the hard mask pattern to the fixed layer, the tunnel oxide layer, and the pin layer to obtain the memory element stack (as shown in Fig. 3,¶[0033]); 

Regarding claim 23, Hineman as modified claim 19, Hineman discloses wherein said filling the hole and trench forms another read lead layer that is electrically coupled to the memory element stack (Fig. 6B, 30 and ¶[0039] teaches the conductive material). Further, the Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963). See MPEP §2114.  The recitation of “read lead layer” .

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hineman et al. [US 2004/0264240 A1], “Hineman” in view of Yamagishi et al. [US 2009/0224300 A1], “Yamagishi” as applied to claim 19 above and in view of Parker et al. [US 2003/0124854 A1 “Parker.”

Regarding claim 22, Hineman as modified claim 19, Hineman further discloses 
said patterning the hard mask layer comprises performing a lithographic and mask etch process to form the hard mask pattern from the hard mask layer (as shown in Fig. 2 and Fig. 3 and ¶[0033]).  Hineman does not explicitly disclose that said transferring the hard mask pattern to the plurality of memory element layers comprises, after the lithographic and mask etch process, ion milling the plurality of memory element layers using the hard mask cap of the hard mask pattern as a mask to form the memory element stack, wherein said etching ion milling self-aligns the hard mask cap with the memory element stack.
However, two etch process is well known in the semiconductor art.  Specifically, Parker discloses a two etch process for forming memory bits in a magnetoresistive memory device.  Parker disclose forming a hardmask layer (Fig. 3, 22) over magnetoresistive layer (16).  Then the hardmask layer (22) is patterned and etched into hardmask patterns (22a and 22b) (as shown in Fig. 4).    Finally, the magnetoresistive layer (16) is etched using ion milling.  The hardmask 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a two-etch process including the ion milling etch process as taught in Parker in the method of Hineman as modified such that said transferring the hard mask pattern to the plurality of memory element layers comprises, after the lithographic and mask etch process, ion milling the plurality of memory element layers using the hard mask cap of the hard mask pattern as a mask to form the memory element stack, wherein said etching ion milling self-aligns the hard mask cap with the memory element stack because using ion-milling etching will form memory stack with predictable etch rate and improved uniformity.  Further, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (see MPEP 2144.07).

Claims 24 and 24 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hineman et al. [US 2004/0264240 A1], “Hineman” in view of Yamagishi et al. [US 2009/0224300 A1], “Yamagishi” as applied to claim 19 above and in view of Sridhar et al. [US 2008/0283935 A1], “Sridhar.”

Regarding claim 24, Hineman as modified discloses claim 19, Hineman discloses the hard mask cap layer (20) can be non-metallic materials including silicon-rich oxynitride (¶[0032] and ¶[0033]).  Hineman does not disclose the hard mask layer comprises an oxide layer formed 
However, forming a multi-layer hardmask is well-known in the semiconductor art. Specifically, Sridhar discloses located over the substrate (Fig. 3, 310) is a patterned hardmask (320). The layer of masking material may comprise an insulative material, such as SiO2, SiN, or a combination thereof. Sridhar further discloses the layer of masking material (320) can comprises of multiple layers such as a first layer of oxide (SiO2) and a layer of nitride (SiN) (¶[0027]).  Sridhar disclose the patterned hardmask (320) comprises a first oxide material and a second nitride material, the second nitride material might be removed using a wet etch (e.g., a phosphoric acid strip) and the first oxide material might be removed using a HF wet etch (¶[0034]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention for a multi-layer hardmask having a first oxide material and a second nitride material as taught in Sridhar in the method of Hineman as modified such that the hard mask layer comprises an oxide layer formed over the plurality of memory element layers and a nitride layer formed over the oxide layer of the hard mask layer because such a modification would allow for hard mask to help pattern and expose portions of the substrate (¶[0032]). Further, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (see MPEP 2144.07).
Regarding claim 25, Hineman as modified discloses claim 24, Hineman in view of Sridhar discloses said removing the hard mask cap comprises: using an acid to remove the nitride layer of the hard mask cap; and 
etching the oxide layer of the hard mask cap until at least an upper surface of the memory element stack is exposed (Specifically, Sridhar teaches the second nitride material might be removed using a wet etch (e.g., a phosphoric acid strip) and the first oxide material might be removed using a HF wet etch ¶[0034]).

Claims 26, 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hineman et al. [US 2004/0264240 A1], “Hineman” in view of Yamagishi et al. [US 2009/0224300 A1], “Yamagishi” and Sridhar et al. [US 2008/0283935 A1], “Sridhar” as applied to claim 25 above and further in view of Lee [US 2005/0090056 A1].

Regarding claim 26, Hineman as modified discloses claim 25, Hineman discloses filling the hole and the trench comprises plugging copper in the trench (¶[0039] teaches copper). Hineman does not explicitly discloses the trench and hole was filled by electroplating.
However, electroplating is a well-known semiconductor process.  Lee discloses a magnetic tunnel junction stack (Fig. 10d, 20) with an opening (30t).  Lee further disclose depositing of the first electrically conductive material (Fig. 11, 11a) continues until the first electrically conductive material (11a) completely fills the self-aligned via (33).  Lee discloses electroplating can be used for a deposition of the copper conductive material (11a) (¶[0049]). The first electrically conductive material (11a) is then planarized to form a via (11) that is 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use electroplating as taught in Lee in the method of Hineman as modified such that the trench and hole was filled by electroplating copper because a suitable alternative process and the selection of a known process based on its suitability for its intended use supports a determination of obviousness (See MPEP §2144.07).

Regarding claim 27, Hineman as modified discloses claim 25, Hineman disclose removing excess copper outside of the trench via chemical mechanical polishing (¶[0039] teaches planarized to remove excess metal, and ¶[0034] teaches planarizing is preferably performed by using chemical-mechanical planarization (CMP)).

Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hineman et al. [US 2004/0264240 A1], “Hineman” in view of Yamagishi et al. [US 2009/0224300 A1], “Yamagishi” and Lee [US 2005/0090056 A1] as applied to claim 19 above in view of Shum et al. [US 7,611,941 B1], “Shum.”

Regarding claim 28, Hineman as modified disclose claim 19, Hineman further discloses 
said patterning the hard mask layer comprises performing a lithographic and mask etch process to form the hard mask pattern from the hard mask layer (as shown in Fig. 2 and Fig. 3 and ¶[0033]).  Hineman does not explicitly disclose that said transferring the hard mask pattern to 
However, two etch process is well known in the semiconductor art.  Specifically, Shum discloses forming a memory cell using a two-step etch process.  Shum discloses a memory cell layer stack (Fig. 2C, 202) with a mask layer (231) form on the layers.  The mask is patterned with an opening (232) (Col. 8, line 42 – Col. 9 line 3). The mask layer (231) serve to mask the first and second select structures (221a', 221b') and portions of the charge storing memory cell layer stack (202) during a removal of the exposed portion (233) of the charge storing memory cell layer stack (202). Then, using the reactive ion etch (RIE) process the layers between opening (232) is removed (Fig. 2E and Col. 9 line 14- 25) forming two separate stacks. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a two-etch process including the reactive ion etching process as taught in Shum in the method of Hineman as modified such that said transferring the hard mask pattern to the plurality of memory element layers comprises, after the lithographic and mask etch process, reactive ion etching the plurality of memory element layers using the hard mask cap of the hard mask pattern as a mask to form the memory element stack, wherein said reactive ion etching self-aligns the hard mask cap with the memory element stack because using reactive ion etching will form memory stack with predictable etch rate and improved uniformity while removing unwanted portions.  Further, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination .

Claims 29 – 31, 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hineman et al. [US 2004/0264240 A1], “Hineman” in view of Yamagishi et al. [US 2009/0224300 A1], “Yamagishi” further in view of Lee [US 2005/0090056 A1].

Regarding claim 29, Hineman disclose a method of fabricating a magnetic memory cell (Fig. 1 – 5, 6A-6B), the method comprising: 
forming a read lead layer (Fig. 2, 18) on the upper surface of the substrate (¶[0032] teaches metal conducting line 18, preferably copper or aluminum, has been formed on a substrate) and electrically coupled to the substrate; 
forming a plurality of memory element layers (Fig. 2, layers 14, 12, 16) such that at least one memory element layer is electrically coupled to the read lead layer (18); 
forming a hard mask layer (Fig. 2, 20) over the plurality of memory element layers (as shown in Fig. 1 there are a plurality of memory element); 
patterning the hard mask layer to form a hard mask pattern comprising a hard mask cap (Fig. 3, 20 and (¶[0034] after etching the hard mask cap if formed) positioned over the substrate; 
transferring the hard mask pattern (Fig. 3) to the plurality of memory element layers to form a memory element stack from the plurality of memory element layers, wherein the memory element stack is positioned over the substrate and covered with the hard mask cap of 
depositing an oxide layer (Fig. 4 also 6A, 22) over the hard mask cap and the memory element stack (¶[0033] teaches silicon oxide is deposited over the structure);
forming a trench (Fig. 6A, 28 ¶[0038]) above the hard mask cap and the memory element stack by etching the oxide layer until at least a top surface of the hard mask cap is exposed (as shown); 
removing the hard mask cap exposed via the trench to obtain a hole that is self-aligned with the memory element stack (¶[0013] and Fig. 6B shows the cap layer (20) is removed).
Hineman discloses the read lead line (18) and the process of forming the memory stack.    Hineman does not disclose forming a write word line and a landing pad in a substrate such that an upper surface of the write word line is below an upper surface of the substrate and the hard mask cap and memory element layers are positioned over the write word line, and forming a read lead layer on the upper surface of the substrate and electrically coupled to the landing pad.
Hineman disclose the magnetic storage cells are connected between the bit lines and the word lines at their intersections. More complicated structures with transistor or diode latching can also be paired with the memory cells (¶[0008]) and the memory device on a semiconductor substrate having an underlying integrated circuit component (¶[0013]).  However, Hineman does not disclose the details of the structure.  Yamagishi discloses a MRAM (Fig. 18) includes a magnetic tunneling junction element connected to a selection transistor TR including a MOSFET.  Yamagishi disclose the MJT structure is electrically connected to the first 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form a write word line and a landing pad within the substrate as taught in Yamagishi in the method of Hineman such that a write word line and a landing pad are formed in a substrate with the upper surface of the write word line  below the upper surface of the substrate and the hard mask cap and memory element layers are positioned over the write word line, and the read lead layer on the upper surface of the substrate and electrically coupled to the landing pad because having the MJT connected to the selection transistor will allow for the reading of data which is conducted by setting the selection transistor (¶[0013] of Yamagishi). The Examiner notes that the resulting structure will have the memory element stack and the hard mask cap positioned over the write word line. 
Hineman discloses filling the hole and the trench comprises plugging copper in the trench (¶[0039] teaches copper). Hineman as modified does not explicitly discloses the trench and hole was filled by electroplating.
However, electroplating is a well-known semiconductor process.  Lee discloses a magnetic tunnel junction stack (Fig. 10d, 20) with an opening (30t).  Lee further disclose depositing of the first electrically conductive material (Fig. 11, 11a) continues until the first 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use electroplating as taught in Lee in the method of Hineman as modified such that the trench and hole was filled by electroplating copper because a suitable alternative process and the selection of a known process based on its suitability for its intended use supports a determination of obviousness (See MPEP §2144.07).

Regarding claim 30, Hineman as modified disclose claim 29, Hineman further discloses said forming the plurality of memory element layers (Fig. 1, 10) comprises: forming a pin layer (14); forming a tunnel oxide layer (12) on the pin layer; and forming a fixed layer (16) on the tunnel oxide layer (as shown).

Regarding claim 31, Hineman as modified disclose claim 30, Hineman further discloses said transferring the hard mask pattern comprises transferring the hard mask pattern to the fixed layer, the tunnel oxide layer, and the pin layer to obtain the memory element stack (as shown in 2 – 3 of Hineman).

Regarding claim 33, Hineman as modified disclose claim 29, Hineman in view of Lee further discloses said electroplating forms another read lead layer that is electrically coupled to the memory element stack (Lee discloses using electroplating and Hineman discloses the conductive material Fig. 6B, 30 and ¶[0039]). Further, the Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.  The recitation of “read lead layer” does not distinguish the present invention over the prior art of Leslie who teaches the structure as claimed.

Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hineman et al. [US 2004/0264240 A1], “Hineman” in view of Yamagishi et al. [US 2009/0224300 A1], “Yamagishi” further in view of Lee [US 2005/0090056 A1] as applied to claim 29 and in view of Parker et al. [US 2003/0124854 A1 “Parker.”

Regarding claim 32, Hineman as modified claim 29, Hineman further discloses 
said patterning the hard mask layer comprises performing a lithographic and mask etch process to form the hard mask pattern from the hard mask layer (as shown in Fig. 2 and Fig. 3 and ¶[0033]).  Hineman does not explicitly disclose that said transferring the hard mask pattern to the plurality of memory element layers comprises, after the lithographic and mask etch 
However, two etch process is well known in the semiconductor art.  Specifically, Parker discloses a two etch process for forming memory bits in a magnetoresistive memory device.  Parker disclose forming a hardmask layer (Fig. 3, 22) over magnetoresistive layer (16).  Then the hardmask layer (22) is patterned and etched into hardmask patterns (22a and 22b) (as shown in Fig. 4).    Finally, the magnetoresistive layer (16) is etched using ion milling.  The hardmask pattern is used as a mask to ion milling to form the stacked structure (as shown in Fig. 5, and ¶[0029]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a two-etch process including the ion milling etch process as taught in Parker in the method of Hineman as modified such that said transferring the hard mask pattern to the plurality of memory element layers comprises, after the lithographic and mask etch process, ion milling the plurality of memory element layers using the hard mask cap of the hard mask pattern as a mask to form the memory element stack, wherein said etching ion milling self-aligns the hard mask cap with the memory element stack because using ion-milling etching will form memory stack with predictable etch rate and improved uniformity.  Further, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (see MPEP 2144.07).

Claims 34 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hineman et al. [US 2004/0264240 A1], “Hineman” in view of Yamagishi et al. [US 2009/0224300 A1], “Yamagishi” further in view of Lee [US 2005/0090056 A1] as applied to claim 29 and in view of Sridhar et al. [US 2008/0283935 A1], “Sridhar.”

Regarding claim 34, Hineman as modified discloses claim 29, Hineman discloses the hard mask cap layer (20) can be non-metallic materials including silicon-rich oxynitride (¶[0032] and ¶[0033]).  Hineman does not disclose the hard mask layer comprises an oxide layer formed over the plurality of memory element layers and a nitride layer formed over the oxide layer of the hard mask layer.
However, forming a multi-layer hardmask is well-known in the semiconductor art. Specifically, Sridhar discloses located over the substrate (Fig. 3, 310) is a patterned hardmask (320). The layer of masking material may comprise an insulative material, such as SiO2, SiN, or a combination thereof. Sridhar further discloses the layer of masking material (320) can comprises of multiple layers such as a first layer of oxide (SiO2) and a layer of nitride (SiN) (¶[0027]).  Sridhar disclose the patterned hardmask (320) comprises a first oxide material and a second nitride material, the second nitride material might be removed using a wet etch (e.g., a phosphoric acid strip) and the first oxide material might be removed using a HF wet etch (¶[0034]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention for a multi-layer hardmask having a first oxide material and a second nitride material as taught in Sridhar in the method of Hineman as 

Regarding claim 35, Hineman as modified discloses claim 34, Hineman in view of Sridhar discloses said removing the hard mask cap comprises: using an acid to remove the nitride layer of the hard mask cap; and 
etching the oxide layer of the hard mask cap until at least an upper surface of the memory element stack is exposed (Specifically, Sridhar teaches the second nitride material might be removed using a wet etch (e.g., a phosphoric acid strip) and the first oxide material might be removed using a HF wet etch ¶[0034]).

Claim 36 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hineman et al. [US 2004/0264240 A1], “Hineman” in view of Yamagishi et al. [US 2009/0224300 A1], “Yamagishi” further in view of Lee [US 2005/0090056 A1] as applied to claim 29 and in view of Shum et al. [US 7,611,941 B1], “Shum.”

Regarding claim 36, Hineman as modified disclose claim 29, Hineman further discloses 

However, two etch process is well known in the semiconductor art.  Specifically, Shum discloses forming a memory cell using a two-step etch process.  Shum discloses a memory cell layer stack (Fig. 2C, 202) with a mask layer (231) form on the layers.  The mask is patterned with an opening (232) (Col. 8, line 42 – Col. 9 line 3). The mask layer (231) serve to mask the first and second select structures (221a', 221b') and portions of the charge storing memory cell layer stack (202) during a removal of the exposed portion (233) of the charge storing memory cell layer stack (202). Then, using the reactive ion etch (RIE) process the layers between opening (232) is removed (Fig. 2E and Col. 9 line 14- 25) forming two separate stacks. 
Therefore, it would have been obvious to one of ordinary skill in the art to use a two-etch process including the reactive ion etching process as taught in Shum in the method of Hineman as modified such that said transferring the hard mask pattern to the plurality of memory element layers comprises, after the lithographic and mask etch process, reactive ion etching the plurality of memory element layers using the hard mask cap of the hard mask pattern as a mask to form the memory element stack, wherein said reactive ion etching self-aligns the hard mask cap with the memory element stack because using reactive ion etching will .

Claims 37 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yen et al. [US 2007/0172964 A1] in view of Yamagishi et al. [US 2009/0224300 A1], “Yamagishi” in view of Lee et al. [US 2005/0214953 A1], “Lee” and further in view of Hineman et al. [US 2004/0264240 A1], “Hineman.”

Regarding claim 37, Yen discloses a method of fabricating a magnetic memory cell (Fig. 1A – Fig. 1H), the method comprising: 
a landing pad in a substrate (¶[0025] teaches read lead layer (103a) is electrically connected to one of the transistors and metallic interconnects inside the substrate through a contact);
forming a read lead layer (Fig. 1A, 103a) on the upper surface of the substrate (100) and electrically coupled to the landing pad (¶[0025] teaches read lead layer (103a) is electrically connected to one of the transistors and metallic interconnects inside the substrate through a contact);
forming a plurality of memory element layers (103b-103d) such that at least one memory element layer is electrically coupled to the read lead layer (103b is coupled to 103a); -6- 7115340.1Applicant(s): III Holdings 1, LLC 

after said transferring of the hard mask pattern to the plurality of memory element layers, etching the read lead layer that include a read lead electrically coupled to the memory element stack (¶[0026] teaches the etching, Fig 1C to 1D shows the etching of layer 103a); 
depositing an oxide layer (Fig. 1E, 110) over the hard mask cap and the memory element stack; 
removing the oxide layer until at least a top surface of the hard mask cap is exposed (Fig. 1F);
removing the hard mask cap (106a) exposed via the trench (Fig. 1G, 114) to obtain a hole aligned with the memory element stack; and 
filling the hole and the trench with conductive material (Fig. 1H, 116)to obtain a conductive structure that is aligned with the memory element stack.
Yen discloses the substrate (100) having a plurality of transistors and interconnects and the bottom electrode (103a) is electrically connected to one of the transistors and metallic interconnects inside the substrate through a contact/landing pad (¶0025] of Yen). Yen doesn’t explicitly disclose forming a write word line and a landing pad in a substrate such that an upper surface of the write word line is below an upper surface of the substrate such that the memory element stack is positioned over the write word line.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form a write word line and a landing pad within the substrate as taught in Yamagishi in the method of Yen such that forming a write word line and a landing pad in a substrate such that an upper surface of the write word line is below an upper surface of the substrate such that the memory element stack is positioned over the write word line because having the MJT connected to the selection transistor will allow for the reading of data which is conducted by setting the selection transistor (¶[0013] of Yamagishi). The Examiner notes that the resulting structure will have the memory element stack and the hard mask cap positioned over the write word line. 
 	Yen does not explicitly disclose etching the read lead layer to form a plurality of read leads.
	However, it is obvious to one in the semiconductor industry to produce a multitude of memory structures at the same time.  Specifically, Lee discloses a plurality of memory structure layers (Fig. 8a, 22 ¶[0043]) formed over the conductor layer (19) are form on a substrate (11). plurality of conductive layer.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the etching process to form a plurality of conductive teaching of Lee in the method of Yen as modified to create a multiple memory device with a plurality of read leads because such process is considered to be a duplication of parts that has no patentable significance unless a new unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), MPEP 2144.04.
Yen discloses removing a portion of the oxide layer (Fig. 1E-1F, 110) to expose the top of the hardmask layer.  The combination does not explicitly discloses etching a trench into the oxide layer until at least a top surface of the hard mask cap is exposed.
However, in a suitable alternative method, Hineman discloses forming oxide layer over the structure and then etching the oxide to form a trench (Fig. 6A, 28) above the mask layer (20) of the memory structure. The mask layer is then removed and the conductive layer is formed.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use an alternative method to form a trench opening as taught in Hineman in the method of Yen such that etching a trench into the oxide layer until at least a top surface of the hard mask cap is exposed because using the etching method reduces the risk of shorting despite the electrode width (¶[0037]) and further a suitable alternative 

Regarding claim 38, Yen as modified claim 37, Yen as modified discloses wherein said filling the hole and trench forms another read lead layer that is electrically coupled to the memory element stack (Fig. 1H, 116). Further, the Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963). See MPEP §2114.  The recitation of “read lead layer” does not distinguish the present invention over the prior art of Yen as modified who teaches the structure as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYA M RAMPERSAUD whose telephone number is (571)272-3464. The examiner can normally be reached Mon-Wed 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRIYA M. RAMPERSAUD
Examiner
Art Unit 2891


/P.M.R/Examiner, Art Unit 2891                                                                                                                                                                                                        

/MARK W TORNOW/Primary Examiner, Art Unit 2891